DETAILED ACTION
Claims 1, 2, 4-9, 11-17, 19-22 are pending. Claims 1, 5-9, 11-17 are amended. Claims 10 and 18 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 10, 2022.  As directed by the amendment: claims 1, 5-9, 11-17 have been amended, claims 10 and 18 have been cancelled, and claims 20-22 have been added.  Thus, claims 1, 2, 4-9, 11-17, 19-22 are presently pending in this application.
Applicant’s amendment to the specification has overcome the objection to the Title, however additional objections are included as detailed below.
Applicant’s amendment to the claims has overcome the claim objection, however an additional objection is included as detailed below.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections, however the response has introduced issue and has introduced 35 USC §112(a) rejections as detailed below. 
Response to Arguments
Applicant’s arguments regarding the JIS standard are not found persuasive.  Applicant had previously stated that the JIS L1096-1998 6.27 standard was well known industry standard (see Office Action Appendix, March 21, 2022).  This standard, however, does not exist and therefore cannot be well known.  In response applicant has changed the year and removed the reference to the section.  This new standard was not disclosed in the application as originally filed.  Applicant has provided an affidavit stating that the language of each of the standards in 1999, 2010, and 2020 are the same.  There are at least standards in 1990, 1999, 2010 and 2020 and perhaps more.  None of these standards were claimed in the original filing.  Because there are multiple years, it is not clear that the originally filed specification was a typographical error and none of the standard have been provided.  Further, it is not clear which year would be utilized.  For example, JIS L1096-1990 is referenced in JP2018021275 to Teijin (a co-applicant of this application).  This shows that there are more versions of this standard, and that the older standard may be utilized even if there are newer standards available.  
Applicant’s arguments regarding Ichigaya have been considered, but are not persuasive.  Applicant argues that Ichigaya does not include an inner layer that Ichigaya would have no pressure when not worn.  The examiner does not dispute this.  However, the examiner is utilizing Ichigaya not for the structure features, but rather to teach that this particular airflow is advantageous.  Ichigaya describes that a particular airflow and pressure provides cooling to the user.  In this case the undergarment of the user acts as the inner surface.  The examiner suggests modifying Chen to include this particular pressure and airflow due to the benefits as described in Ichigaya.  Furthermore, the pressure of Ichigaya is fully capable of providing the pressure when not worn.  For example, the garment of Ichigaya could be place on a table or other item and then turned on which would provide the pressure and flow rate as claimed. 
Applicant’s arguments with respect to Squires have been considered but are moot because the new ground of rejection does not rely on this reference.
Applicant’s arguments with respect to Ichigaya II have been considered but are moot because the new ground of rejection does not rely on this reference.
Specification
The amendment filed May 10, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: all recitations of JIS L1096 (2010).
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 5 objected to because of the following informalities:  claim 5 includes the status identifier of “original” when it should be “currently amended”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
These claims recite a standard that was not recited in the originally filed application and therefore are considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “a connection portion” in line 4 but “the connected portion” in lines 18 and 19.  It is unclear if these recitation refer to the same of different portion.  The examiner has interpreted them to mean the same portion. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160270457).
Regarding claim 12, Chen describes a garment (see Fig. 1) to which a blower device (fan 2) having an inlet and an outlet is removably mountable, the garment comprising: 
an outer fabric (low permeability layer 11); and 
an inner fabric (lining layer 12 and low-permeability layer 15) attached to the outer fabric along a connection portion (see annotated Fig. 3 below), wherein: 
the outer fabric has a mounting part (retaining ring 22) to which the blower device is removably mountable (fan can be removed, para. 0019);
the outer fabric (11) and the inner fabric (12, 15) are configured such that: when the blower device (2) is mounted to the mounting part (22), the inlet is on an outer side of the outer fabric and the outlet is on an inner fabric side of the outer fabric (see annotated Fig. 3 below);
an internal space (air delivery space 13) is defined between the outer fabric (11) and the inner fabric (12, 15); and
ambient air that passes through the outlet by driving of the blower device flows into the internal space (see Fig. 3); and 
the inner fabric (high permeability, para. 0014) has higher air permeability than the outer fabric (low permeability, para. 0014); and 
The garment of Chen does not explicitly describe an entirety of a surface area of the inner fabric surrounded by the connected portion is larger than an entirety of a surface area of the outer fabric surrounded by the connected portion.
Chen does appear to depict a connection portion that extends around the outer perimeter of the garment (see annotated Fig. 2 below), however Chen does not mention that these portions are connected.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment such that the portions around the perimeter were connected so that the air flow would be maintained within the cavity thereby providing cooling to the user.  

    PNG
    media_image1.png
    740
    677
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    775
    622
    media_image2.png
    Greyscale

Regarding claim 19, the garment of Chen as modified describes wherein the inner fabric (12, 15) includes a first region (15) and a second region (12), (high permeability, para. 0014) than the first region (low permeability, para. 0014).  
Claim 1, 2, 4, 7, 20, 8, 9, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160270457) in view of Ichigaya (US 20070271939).
Regarding claim 1, Chen describes a garment, comprising: 
a blower device (fan 2) having an inlet and an outlet (see annotated Fig. 3); 
an outer fabric (low permeability layer 11); and 
an inner fabric (lining layer 12 and low-permeability layer 15) attached to the outer fabric (attached at least at the lower portion, see Fig. 3), wherein: 
the outer fabric has a mounting part (retaining ring 22) to which the blower device is removably mountable (fan can be removed, para. 0019);
the blower device (2), the outer fabric (11) and the inner fabric (12, 15) are configured such that: when the blower device (2) is mounted to the mounting part (22), the inlet is on an outer side of the outer fabric and the outlet is on an inner fabric side of the outer fabric (see annotated Fig. 3 below);
an internal space (air delivery space 13) is defined between the outer fabric (11) and the inner fabric (12, 15); and
ambient air that passes through the outlet by driving of the blower device flows into the internal space (see Fig. 3).
Chen is silent as to the relationship between the air volume and pressure within the internal space.  
In relate art for garment cooling, Ichigaya describes a garment that when provided with an airflow of 10 liters/second the pressure different between the internal and external portions of the jack is 5 pascals (see para. 0297).  A cubic meter per minute is equivalent to 1000 liters per minute.  Converting 10 liters/second to m3/min gives us: (10L/sec) x (60 sec/min) x (m3/1000L) = 0.6 m3/min.  Plugging this into the equation we get 5 ≥ 1.1 * (0.36).  Which resolves to 5 ≥ 0.396.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Chen to include the pressure relationship as disclosed in Ichigaya in order to reduce power consumption and noise (see para. 0297) as well as to assist in cooling the body via some permeability along with the air flow (see para. 0076 describing that the airflow assists by vaporizing sweat).  While the examiner recognizes that Ichigaya does not include the inner chamber in the same manner as Chen, the inner chamber can be considered the gap between the shirt and the undergarment and the jacket.  The air flow properties of Ichigaya utilized with to the configuration of Chen would provide the appropriate cooling along with noise reduction. Furthermore, the pressure of Ichigaya is fully capable of providing the pressure when not worn.  For example, the garment of Ichigaya could be place on a table or other item and then turned on which would provide the pressure and flow rate as claimed.  Therefore, Ichigaya would provide the same properties depending on what surface the item is located on (which is still considered not worn).

    PNG
    media_image3.png
    775
    535
    media_image3.png
    Greyscale

Regarding claim 2, the garment of Chen as modified includes wherein the internal space is configured such that the air volume Q and the internal pressure P satisfy a relationship of P ≥ 1.4 Q2 (5 ≥ 0.504).  
Regarding claim 4, the garment of Chen as modified includes wherein the inner fabric (12, 15) includes a first region (region at 15, see annotated Fig. 2 below) and a second region (see annotated Fig. 2 below), the second region having higher air permeability (high permeability, para. 0014) than the first region (low permeability, para. 0014). 

    PNG
    media_image4.png
    743
    720
    media_image4.png
    Greyscale

Regarding claim 7, the garment of Chen as modified includes wherein the second region (12, region above) is configured to be a region of the inner fabric (12, 15) which corresponds to at least one of a circumference of a neck, a base of an arm and a chest of a wearer wearing the garment (see annotated Fig. 2 above, corresponds to chest).
Regarding claim 20, the garment of Chen as modified includes wherein an entirety of a surface area of the first region is larger than an entirety of a surface area of the second region (see annotated Fig. 2 above).  
Regarding claim 8, the garment of Chen as modified includes wherein an edge portion of the inner fabric is attached to the outer fabric so as to be entirely unopenable, or such that a portion of the edge portion that is less than 100% of the edge portion is openable and closable (see annotated Fig. 2 above, lower end is connected and not openable).  
Regarding claim 9, the garment of Chen as modified includes wherein the garment is configured such that, when the garment is worn by a wearer and the blower device (2) delivers the ambient air into the internal space (13), the pressure of the internal space is higher than a pressure of a space between the inner fabric and a body of the wearer (inasmuch as understood this is dependent on the size of the wearer, a very small wearer wearing a large garment would have virtually no pressure between the inner fabric and the body of the wearer).  
Regarding claim 13, the garment of Chen as modified describes wherein an air permeability of the outer fabric (low permeability, para. 0014) is lower than an air permeability of the inner fabric (high permeability, para. 0014).  
Regarding claim 14, the garment of Chen as modified describes wherein: the outer fabric (11) includes a back body portion (portion on back, see Fig. 1) and a front body portion (portion on front), the inner fabric (12, 15) is attached to the outer fabric so as to cover at least a portion of the back body portion (see Fig. 2), and a first opening (zipper 16) is a straight slit along an edge portion of the inner fabric in a lower end portion of the inner fabric which covers the back body portion (is located on an edge of the inner fabric because there is an opening formed at this location, it is in the lower end of the inner fabric, see Fig. 2).  
Regarding claim 21, the garment of Chen as modified describes wherein the inner fabric is attached to the outer fabric along a connection portion (see annotated Fig. 3 above).
The garment of Chen does not explicitly describe an entirety of a surface area of the inner fabric surrounded by the connected portion is larger than an entirety of a surface area of the outer fabric surrounded by the connected portion.
Chen does appear to depict a connection portion that extends around the outer perimeter of the garment (see annotated Fig. 2 below, that the layer 11 is visible means that it is larger than that of the inner layer), however Chen does not mention that these portions are connected.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment such that the portions around the perimeter were connected so that the air flow would be maintained within the cavity thereby providing cooling to the user.  

    PNG
    media_image1.png
    740
    677
    media_image1.png
    Greyscale

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160270457) in view of Ichigaya (US 20070271939) and Nakayama (US 20090274862).
Regarding claim 5, the garment of Chen as modified describes the limitations of claim 5, but does not explicitly describe wherein the air permeability of the first region the inner fabric, measured by testing a requisite number of samples of the first region in accordance with the Frazier method of the air permeability standards of JIS L1096 (2010), is in a range of 1 to 50 cc/cm2/s.
In related art for garments (para. 0171), Nakayama describes forming a sheet of leather-like material with an air permeability as high as 8 cc/cm2/s (para. 0157, para. 0125).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the first region to be of the material of Nakayama so that the article would look like leather, thereby providing a high-quality look and feel (para. 0157) while also making the material in an environmentally friendly manner (para. 0001).
Regarding claim 6, the garment of Chen describes wherein: the second region is made of a mesh fabric (mesh, para. 0014)
The garment of Chen does not explicitly describe the first region is made of a woven fabric other than the mesh fabric, a knit fabric, or a nonwoven fabric.
In related art for garments, Chen describes forming a sheet of leather-like material made of non-woven material (para. 0015).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the first region to be of the material of Nakayama so that the article would look like leather, thereby providing a high-quality look and feel (para. 0157) while also making the material in an environmentally friendly manner (para. 0001).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160270457) in view of Nakayama (US 20090274862).
Regarding claim 11, Chen describes a garment (see Fig. 1) to which a blower device (fan 2) having an inlet and an outlet is removably mountable, the garment comprising: 
an outer fabric (low permeability layer 11); and 
an inner fabric (lining layer 12 and low-permeability layer 15) attached to the outer fabric (attached at least at the lower portion, see Fig. 3), wherein: 
the outer fabric has a mounting part (retaining ring 22) to which the blower device is removably mountable (fan can be removed, para. 0019);
the outer fabric (11) and the inner fabric (12, 15) are configured such that: when the blower device (2) is mounted to the mounting part (22), the inlet is on an outer side of the outer fabric and the outlet is on an inner fabric side of the outer fabric (see annotated Fig. 3 above);
an internal space (air delivery space 13) is defined between the outer fabric (11) and the inner fabric (12, 15).
ambient air that passes through the outlet by driving of the blower device mounted to the mounting part flows into the internal space (see Fig. 3), 
The garment of Chen does not explicitly describe and air permeability of the inner fabric, measured by testing a requisite number of samples of the inner fabric in accordance with the Frazier method of the air permeability standards of JIS L1096 (2010), is in a range of 1 to 50 cc/cm2/s and higher than air permeability of the outer fabric.  
In related art for garments (para. 0171), Nakayama describes forming a sheet of leather-like material with an air permeability as high as 8 cc/cm2/s (para. 0157, para. 0125).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of the first region to be of the material of Nakayama so that the article would look like leather, thereby providing a high-quality look and feel (para. 0157) while also making the material in an environmentally friendly manner (para. 0001).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160270457) in view of Ichigaya (US 20070271939) and Updyke (US 20080032600).
Regarding claim 15, the garment of Chen as modified describes the mounting part comprises two mounting parts (each fan includes a retaining ring 22) in the back body portion spaced in a longitudinal direction.
Chen does not explicitly describe wherein: the longitudinal direction of the first opening, and the first opening is longer than a distance between the two mounting parts.  Rather, Chen describe two separate zippers that prove access to each fan individually.
In related art for garments, Updyke describes a garment that includes a single zipper 34 for access to multiple compartments 33A-33C.  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the zipper of Chen to be a single zipper that extended to each of the compartments housing the fans so that the fans can be removed more easily when the garment is to be cleaned (para. 0025, Chen).  That is, by utilizing a single zipper a single unzipping of the zipper would permit access to both of the fans.  

    PNG
    media_image5.png
    743
    730
    media_image5.png
    Greyscale
 
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160270457) in view of Ichigaya (US 20070271939) and Waldron (US 4589134).
Regarding claim 16, the garment of Chen as modified describes the limitations of claim 16 but does not explicitly describe wherein a second opening is in the inner fabric below a portion of the inner fabric which faces the mounting part, and the second opening is configured to allow a cable for connecting the blower device and a battery holder to be inserted through the second opening.
In related art for garments, Waldron depicts a similar garment that includes an aperture surrounded by grommet 28 for permitting a cable to pass between electronic devices.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Chen to include the aperture as described in Waldron in order to permit the cord 31 to pass from the battery 
Regarding claim 17, the garment of Chen as modified includes wherein a tubular cover (grommet 28, Waldron, is tubular inasmuch as claimed) is around the second opening. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160270457) in view of Ichigaya (US 20070271939), Takayanagi et al. (US 20160122912) and Tamaru et al. (US 6156681).
Regarding claim 22, the garment of Chen as modified describes the limitations of claim 22 but does not explicitly describe wherein: the air permeability of the outer fabric, measured by testing a requisite number of samples of the outer fabric in accordance with the Frazier method of the air permeability standards of JIS L1096 (2010), is between 0.05-20 cc/cm2/s, and the air permeability of the inner fabric, measured by testing the requisite member of samples of the inner fabric in accordance with the Frazier method of the air permeability standards of JIS L1096 (2010), is between 1.0-50 cc/cm2/s.
In related art for garments, Takayanagi describes forming the outer shell of a jacket out of material that has an air permeability of 1.5 cc/cm2/s (para. 0040, JIS L096 at para. 0066).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the outer fabric to have the same properties as that of Takayanagi in order to provide windbreak performance (para. 0040). 
In related art for clothes material (col. 1, ll. 34-35), Tamaru describes utilizing a material that has an air permeability between 12.5 cc/cm2/s and 34.3 cc/cm2/s (table 1, L1096, col. 13, ll. 26-29).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the inner material of Chen to have the same properties as that of Tamaru in order to permit filtering while also providing a small pressure loss while maintaining permeability (col. 2, ll. 31-42).  The user of the garment would not want dust on them and small pressure loss permits a smaller or less powerful fan to be utilized thereby promoting battery life.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732     

/ALISSA L HOEY/Primary Examiner, Art Unit 3732